Case 3:19-cv-00855-MMH-PDB Document 16-1 Filed 12/26/19 Page 1 of 6 PageID 69




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION

LESLIE URBAS, on behalf of
herself and on behalf of all
others similarly situated,

       Plaintiff,

v.                                             Case No. 3:19-cv-00855-MMH-PDB

NUTRITIOUS LIFESTYLES, INC.,
and JANET MCKEE, an individual,

       Defendants.
                                         /

                     SETTLEMENT AGREEMENT AND RELEASE
                     OF FAIR LABOR STANDARDS ACT CLAIMS

      This SETTLEMENT AGREEMENT AND RELEASE (“Agreement”) is entered into by

Leslie Urbas (“Plaintiff”) and Nutritious Lifestyles, Inc. (“Defendant NLI,”) and Janet McKee

(“Defendant McKee”) (collectively “Defendants”).

      WHEREAS, Plaintiff filed the above-styled lawsuit against Defendants, alleging

overtime compensation was due to her pursuant to the Fair Labor Standards Act, 29 U.S.C. §

201 et seq. (“FLSA”); and

      WHEREAS the parties to this Agreement have agreed to resolve the claims they have

against each other in relation to the FLSA; and

       NOW, THEREFORE in exchange for the promises and considerations set forth below, the

sufficiency of which is hereby acknowledged, the parties agree as follows:

       1.      The payment set forth in paragraph 2, below, constitutes full payment of all of

Plaintiff’s alleged unpaid overtime wages, liquidated damages, and attorneys’ fees for

Plaintiff’s claims under the Fair Labor Standards Act in the above-styled lawsuit, and Plaintiff
                                             Page 1 of 5

                                         EXHIBIT A
Case 3:19-cv-00855-MMH-PDB Document 16-1 Filed 12/26/19 Page 2 of 6 PageID 70




and Defendants agree to file a Motion for Approval of the terms of this Settlement Agreement

and Release of Fair Labor Standards Act Claims and to seek dismissal of those claims, with

prejudice.

        2.      In exchange for and in consideration of the release and promises of Plaintiff

contained herein, Defendants agree to pay Plaintiff the total sum of $17,000.00 (Seventeen Thousand

Dollars and No Cents), associated with Plaintiff’s claims under the Fair Labor Standards Act as

follows:

                (a)     $4,750.00, for alleged unpaid overtime wages, minus standard withholdings

and taxes, for which an IRS Form W-2 shall issue to Plaintiff; and

                (b)     $4,750.00, for alleged liquidated damages, for which Plaintiff will provide an

IRS W-9 form and an IRS Form 1099 shall issue to Plaintiff; and

                (c)     $7,500.00, for alleged attorney's fees and costs, for which IRS Forms 1099

shall issue to both Plaintiff’s counsel (for $7,500.00) and to Plaintiff (for $7,500.00).

        3.      Defendants shall pay the $17,000.00 to counsel for Plaintiff, as set forth above,

fourteen (14) days after the Court has entered its order dismissing Plaintiff’s FLSA claims with

prejudice.

           4.   In exchange for, and in consideration of the payments set forth in paragraph

2 above, Plaintiff, for herself and her heirs, executors, administrators, successors and assigns, fully,

irrevocably, unconditionally and forever waives, discharges, and releases: (i) Defendant Janet

McKee and her and her heirs, executors, administrators, successors and assigns and (ii) Defendant,

NLI, and its subsidiaries, parents, related individuals and companies, and its boards of directors,

shareholders, officers, employees, members, partners, agents, attorneys, insurers, representatives,

heirs, successors and assigns ((i) and (ii) are, collectively, the “Released Parties”) from any and all

                                              Page 2 of 5
Case 3:19-cv-00855-MMH-PDB Document 16-1 Filed 12/26/19 Page 3 of 6 PageID 71




grievances, suits, liabilities, commitments, obligations, costs, expenses, demands, damages,

actions, proceedings and claims of any nature under the Fair Labor Standards Act, related to Plaintiff’s

employment with Defendant NLI up to and including the date of execution of this Agreement.

Plaintiff.

         5.     For purposes of complying with the tax laws of the United States and the State of

Florida, Plaintiff understands and agrees that she is responsible to pay any taxes due, associated with

the payments identified in paragraph 2.

         6.     This Agreement is not, in any way, an admission by any party of any allegation,

issue, fact or conclusion of law involving, concerning or in any way referencing Plaintiff’s

employment with Defendant NLI. Defendants deny having committed any violation of law.

         7.     Except as provided herein, the parties are solely responsible for their respective

costs and fees incurred as a result of the disputes involving the Fair Labor Standards Act.

         8.    The law governing the creation, interpretation, and enforcement of this

Agreement is the law of the State of Florida. The parties agree that any dispute between the parties

concerning the interpretation, application, or claimed breach of this Agreement shall be submitted

to shall be brought in a state or federal court of competent jurisdiction within Hillsborough County,

Florida. Each party hereby expressly waives any and all rights to bring any suit, action or other

proceeding in or before any court or tribunal other than the courts described above and covenants

that it shall not seek in any manner to resolve any dispute other than as set forth in this paragraph

or to challenge or set aside any decision, award or judgment obtained in accordance with the

provisions hereof. Each of the parties hereto hereby expressly waives any and all objections it may

have to venue, including, without limitation, personal jurisdiction and/or the inconvenience of such

forum, in any of such courts.

                                              Page 3 of 5
Case 3:19-cv-00855-MMH-PDB Document 16-1 Filed 12/26/19 Page 4 of 6 PageID 72




           9.    In the event that any of the Parties breach any of the provisions of this Agreement, the

non-breaching Party will be entitled to bring suit to recover any and all damages, both direct and

consequential, that may be sustained and, in addition, will be entitled to specific performance and/or

a temporary or permanent injunction prohibiting and enjoining the breaching Party from violating

this Agreement. If the non breaching Party should prevail in such suit, the breaching Party shall

compensate the non breaching Party for any and all attorney’s fees, costs and expenses created in

enforcing this Agreement.

           10.   This Agreement is effective upon execution but may be subject to approval by the Court. If

the Court does not allow a settlement under the terms submitted to it, this Agreement is void and the parties

shall proceed with litigation.

           11.   This Agreement may not be amended except by written amendment signed by all

parties.

           12.   The Parties agree and acknowledge that this Agreement was drafted by all Parties and

their counsel. The language of this Agreement shall be construed as a whole, according to its fair

meaning, and not strictly for or against any party.

           13.   Plaintiff acknowledges that by entering into this Agreement, Plaintiff does not waive

FLSA rights or claims that may arise after the date this Agreement is executed.

           14.   This Agreement may be executed in counterparts and each counterpart, when

executed, shall have the efficacy of a second original. Photographic or facsimile copies of any such

signed counterparts may be used in lieu of the original for any purpose.

           15.   Plaintiff has been advised to consult an attorney before entering into this Agreement, and

Plaintiff has in fact consulted with her attorney.

           16.   Plaintiff affirms that she has carefully read this entire Agreement and fully

                                                Page 4 of 5
Case 3:19-cv-00855-MMH-PDB Document 16-1 Filed 12/26/19 Page 5 of 6 PageID 73




understands all the terms contained herein, including, but not limited to, the fact that it is a full,

complete, irrevocable and unconditional release of all of her claims under the Fair Labor Standards

Act and that she executes this Agreement voluntarily with full knowledge of its significance and

the consequences thereof.




LESLIE URBAS

            12 / 19 / 2019
Date:




NUTRITIOUS LIFESTYLES, INC.


By:



Date:




JANET MCKEE


Date:



                                                                                            35132725.1




                                             Page 5 of 5
Case 3:19-cv-00855-MMH-PDB Document 16-1 Filed 12/26/19 Page 6 of 6 PageID 74
